         Case 3:18-cv-00772-SDD-EWD           Document 190       02/27/20 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA

    STEPHEN M. GRUVER, ET AL.                                                    CIVIL ACTION
    v.
    STATE OF LOUISIANA THROUGH THE BOARD OF                        NO. 3:18-cv-00772-SDD-EWD
    SUPERVISORS OF LOUISIANA STATE
    UNIVERSITY AND AGRICULTURAL AND
    MECHANICAL COLLEGE, ET AL.

    PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANT BABINEAUX’S
                     MOTION TO DISMISS PURSUANT TO
                 FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)

         Plaintiffs, Stephen M. Gruver and Rae Ann Gruver, individually and on behalf of their

son, Maxwell R. Gruver (“Max”), respectfully submit this Memorandum in Opposition to the

untimely Motion to Dismiss filed by Defendant Daltin Babineaux (Rec. Doc. 186) after the Clerk

had entered a default against him (Rec. Doc. 185).

               RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

         On October 15, 2019, the Court granted Plaintiffs leave to file a First Amended

Complaint,1 which the Clerk filed into the record on the same day.2 Through their First

Amended Complaint, Plaintiffs named six new Individual Defendants, including Defendant

Babineaux, who “participated in, gave material support to, authorized, encouraged, permitted

and/or failed to prohibit or stop the hazing and misconduct that harmed and imperiled” Max and

led to his death on September 14, 2017.3

         Defendant Babineaux served as the President of LSU’s chapter of the Phi Delta Theta

Fraternity (“Phi Delt”) in the fall of 2017,4 and the First Amended Complaint details various acts


1
  See Oct. 15, 2019 Order (Rec. Doc. 140).
2
  See generally First Amended Complaint (Rec. Doc. 141) (hereinafter, “First Amend. Compl.”).
3
  See id. ¶¶ 37-42, 83(a).
4
  See id. ¶ 37.
                                                 1
       Case 3:18-cv-00772-SDD-EWD             Document 190       02/27/20 Page 2 of 13



and failures to act by him that caused or contributed to cause Max’s death. For example, two

days before the Bible Study hazing ritual where Max was forced by Matthew Naquin, and other

fraternity members, to consume dangerous – and ultimately, lethal – amounts of alcohol,

Defendant Babineaux and the other Executive Board members of the Chapter met to discuss how

Naquin’s ongoing actions with the pledges were extreme and dangerous.5 The Executive Board

members, including Defendant Babineaux, agreed to address the issue at a chapter meeting later

that day.6 They also discussed imposing penalties on Naquin if his conduct and actions toward

the pledges continued, including possible suspensions, fines, or expulsion from the fraternity, but

none of those penalties were ever imposed.7 During the meeting, the Executive Board members

warned Naquin that his ongoing actions with the pledges were extreme and dangerous.8 After

the meeting, Defendant Philip Clark addressed Naquin individually about his conduct, and told

him it was unacceptable.9 Naquin blew off Defendant Clark and told him he would do what he

wanted.10

        In addition to knowing about – and being alarmed by – Naquin’s conduct toward the

pledges, Defendant Babineaux and the other Executive Board members also were aware that

another fraternity member – Defendant Sean Paul Gott – was engaging in dangerous behavior

toward the pledges. Despite this knowledge – and despite the fact that, as Executive Board

members, they had positions of authority within the fraternity and had agreed to abide by,

enforce, and uphold Phi Delt’s and the chapter’s purported prohibitions on hazing, misuse and




5
  See id. ¶ 68.
6
  See id. ¶ 73.
7
  Id.
8
  See id. ¶ 74.
9
  Id.
10
   Id.
                                                 2
       Case 3:18-cv-00772-SDD-EWD             Document 190        02/27/20 Page 3 of 13



abuse of alcohol, and other related misconduct – Defendant Babineaux and the other Executive

Board members knowingly and recklessly permitted Naquin and Defendant Gott to participate

in, and direct a significant portion of, the Bible Study hazing ritual on September 13, 2017.11

These decisions and failures to act by Defendant Babineaux (and others) had tragic consequences

for Max.

       During the Bible Study, fraternity members ordered Max to take a pull from a bottle of

190-proof Diesel alcohol whenever he incorrectly answered a question about the fraternity or the

Greek alphabet.12 While most of the pledges were made to take three or four pulls during Bible

Study, Max was compelled to take at least 10 to 12 pulls.13 Naquin and Defendant Gott were

two of the most aggressive participants in the hazing.14

       By the time Bible Study ended, Max was incapacitated and in visible need of emergency

medical or other responsible care.15 Max was placed unconscious on a couch.16 Fraternity

members placed a bucket beside him to catch vomit and kept watch over him for a few hours but

then, eventually, abandoned him, alone and unconscious.17

       Sometime around 9:00 a.m. on September 14, 2017, fraternity members summoned some

of Max’s pledge brothers to the fraternity house,18 where Max was still on the couch,

unresponsive.19 Max’s pledge brothers wanted to immediately call 911, but the fraternity




11
   See id. ¶¶ 69, 76-77.
12
   See id. ¶ 80.
13
   See id. ¶ 81.
14
   See id. ¶ 78.
15
   See id. ¶ 82.
16
   See id. ¶ 84.
17
   See id. ¶¶ 84-85.
18
   See id. ¶ 87.
19
   Id.
                                                 3
       Case 3:18-cv-00772-SDD-EWD              Document 190      02/27/20 Page 4 of 13



members told them not to call.20 Some fraternity members deliberately decided not to call 911 or

bring Max to a hospital – and/or instructed other fraternity members not to call 911 or bring Max

to a hospital – because they were worried about getting in trouble for the hazing that put Max in

his incapacitated and imperiled condition.21

       After further unreasonable delay, the pledges finally took Max to a hospital, where he

was pronounced dead.22 His blood alcohol content was 0.495 when it was measured during his

autopsy one-and-a-half days later.23 A coroner later determined that Max died from acute

alcohol intoxication with aspiration. Had Max been given reasonable and proper care when he

lost consciousness on the evening of September 13, 2017, and/or during the hours before he was

taken to the hospital in the late morning of September 14, 2017, he would have survived.24

       On October 26, 2019, Defendant Babineaux was served with a summons and a copy of

the First Amended Complaint in accordance with Fed. R. Civ. 4(e)(2)(B). See Returned

Summons (Rec. Doc. 153). On February 13, 2020, Plaintiffs filed a Request for Entry of Default

against Defendant Babineaux, who by that date still had not answered or otherwise responded to

the First Amended Complaint. See Plaintiffs’ Request for Entry of Default against Daltin W.

Babineaux (Rec. Doc. 183). On that same day, at 2:36 p.m. CST, Honorable Clerk of Court

entered a default against Defendant Babineaux. More than nine (9) hours later, at 11:46 p.m.

CST, Defendant Babineaux, while in default, filed a Motion to Dismiss, seeking to have all of

Plaintiffs’ claims against him dismissed pursuant to Fed. R. Civ. P. 12(b)(6). See Rec. Doc. 186.




20
   See id. ¶ 88.
21
   Id.
22
   See id. ¶¶ 90-91.
23
   Id.
24
   See id. ¶ 92.
                                                4
       Case 3:18-cv-00772-SDD-EWD               Document 190        02/27/20 Page 5 of 13



       As a party in default, Defendant Babineaux has waived the right to file a Rule 12(b)

motion. The only permissible pleading Defendant Babineaux can file while in default is a

motion to set aside the default. As such, Defendant Babineaux’s Motion to Dismiss is untimely,

is procedurally improper, and should be stricken.

       Moreover, even if Defendant Babineaux’s Motion to Dismiss were properly before the

Court, it would fail on the merits. In his Motion to Dismiss, Defendant Babineaux makes the

same central assertion made by Defendants Philip Clark and Michael Comeaux, Jr. in previously

filed – and pending – motions to dismiss – i.e., that Plaintiffs’ claims are barred by prescription

because (purportedly) they do not relate back to the date of Plaintiffs’ original Complaint under

Federal Rule of Civil Procedure 15(c)(1)(C).25 Plaintiffs already detailed in their Memorandum

in Opposition to Defendant Clark’s and Defendant Comeaux’s Motions to Dismiss (Rec. Doc.

167) the various reasons why Defendants Clark’s and Comeaux’s – and now, by extension,

Defendant Babineaux’s – reliance on Rule 15(c)(1)(C) is misplaced. Plaintiffs incorporate that

earlier Memorandum in Opposition by reference and, in the abundance of caution and in

accordance with LR7(f), reiterate those reasons, along with authority in support, below.

       As Plaintiffs explained in their Memorandum in Opposition to Defendants Clark’s and

Comeaux’s Motions to Dismiss, under Louisiana law, which applies to determine the timeliness

of Plaintiffs’ claims, interruption of prescription against one joint tortfeasor is effective against

all joint tortfeasors. Plaintiffs filed their original Complaint within the one-year prescription

periods applicable to Plaintiffs’ wrongful death and survival claims. The allegations in the First

Amended Complaint plainly treat Defendant Babineaux as a joint tortfeasor with the Defendants




25
  See Babineaux Mem. (Rec. Doc. 186-1) at 3-6; Clark Mem. (Rec. Doc. 166-1) at 3-7;
Comeaux Mem. (Rec. Doc. 161-1) at 2-6.
                                                   5
       Case 3:18-cv-00772-SDD-EWD             Document 190        02/27/20 Page 6 of 13



named in the original Complaint. Plaintiffs’ original Complaint therefore interrupted the

relevant prescription period against Defendant Babineaux. Accordingly, Plaintiffs’ claims

against Defendant Babineaux are timely under Louisiana law, which applies here, and also relate

back to Plaintiffs’ original Complaint under Federal Rule of Civil Procedure 15(c)(1)(A), which

Defendant Babineaux completely ignores.

       For these reasons and the reasons that follow, Defendant Babineaux’s Motion to Dismiss

should be stricken in its entirety or, at a minimum, denied on the merits.

                                          ARGUMENT

I.     Defendant Babineaux’s Motion to Dismiss Should Be Stricken

       “The Fifth Circuit has explained that a party who has defaulted must succeed in setting

aside the default before they can file motions that go to the merits of the case.”26 Thus, because

Defendant Babineaux was in default before he filed his Motion to Dismiss, his Motion to

Dismiss is procedurally improper and should be stricken.27



26
   Wilhite v. Reg’l Emplrs.’ Assur. Leagues Veba Trust, No. B-11-059, 2011 U.S. Dist. LEXIS
165554, at *10-11 (S.D. Tex. Nov. 15, 2011) (citing New York Life Ins. Co. v. Brown, 84 F.3d
137, 143 (5th Cir. 1996); Twist and Shout Music v. Longneck Xpress, N.P., 441 F. Supp. 2d 782,
783 (E.D. Tex. 2006); J&J Sports Productions, Inc. v. Pei Chuan Kuo, No. 07-CA-075, 2007
U.S. Dist. LEXIS 86822, at *9 (W.D. Tex. Nov. 15, 2007)). In Brown, the Fifth Circuit held that
a party in default had to succeed in setting aside a default entered against him before he could
respond to a motion for summary judgment. Brown, 84 F.3d at 143.
27
   See, e.g., MCR Mktg., L.L.C. v. Regency Worldwide Servs., L.L.C., No. 08-1137, 2009 U.S.
Dist. LEXIS 109213, at *4 (W.D. La. Nov. 20, 2009) (“The only permissible pleading from a
party in default is a motion to set aside the default.”); Thomas v. JVM Realty Corp., No. 1:08-
CV-493, 2008 U.S. Dist. LEXIS 113147, at *4 (W.D. Mich. June 19, 2008) (striking the answer
of a defendant in default because that defendant was “barred … from filing an answer, unless the
entry of default was set aside”); J&J Sports Productions, Inc., 2007 U.S. Dist. LEXIS 86822, at
*9 (“The record shows that the Clerk made an entry of default as to [Defendants] on September
17, 2007. [Defendants] therefore had no right to file any document other than a motion to set
aside the entry of default. The Court will accordingly direct the Clerk to strike their Answer
from the record in this cause”). The default entered against Defendant Babineaux means that he
has waived the right to file any Rule 12(b) motions, even if the default against him is eventually
set aside. See Wilhite, 2011 U.S. Dist. LEXIS 165554, at *11 (“Moreover, not only is a
                                                 6
       Case 3:18-cv-00772-SDD-EWD              Document 190        02/27/20 Page 7 of 13



II.    Plaintiffs’ Claims Against Defendant Babineaux Are Not Time Barred

       A.      The One-Year Limitation Periods for Plaintiffs’ Wrongful Death and
               Survival Claims Are Prescriptive and Subject to Interruption

       Louisiana law controls the statute of limitations – or prescription periods – applicable to

Plaintiffs’ wrongful death and survival claims. Plaintiffs assert those state law causes of action

within the Court’s supplemental jurisdiction pursuant to 28 U.S.C. § 1367.28 As such, the Court

“must follow state law where it would be required to do so if the action were based on diversity

of citizenship.”29 “In diversity cases … federal courts apply state statutes of limitations and

related state laws governing the tolling of the limitations period.”30

       “Louisiana’s prescriptive period for survival and wrongful death actions is one year from

the date of death.”31 In 2014, the Louisiana Supreme Court held that the one-year time limitation

for asserting a survival action under La. Civ. Code art. 2315.1(A) – like the one-year time

limitation for asserting a wrongful death claim under La. Civ. Code art. 2315.2(B) – “is a period

of liberative prescription rather than a period of preemption.”32 Accordingly, the prescription


defendant prohibited from attacking the merits of a claim after a default until that default has
been set aside, but also Rule 12(b) motions are waived after a defendant has had an entry of
default entered against him.”) (citing James S. Bavouset v. Shaw’s of San Franciso, 43 F.R.D.
296, 298-99 (S.D. Tex. 1967)).
28
   First Amend. Compl. ¶ 46.
29
   Byes v. Accelerated Cash Flow, No. 95-200, 1996 U.S. Dist. LEXIS 8790, at *5 (E.D. La. June
18, 1996) (citation omitted); accord Henderson v. Turner, No. 11-39, 2012 U.S. Dist. LEXIS
106629, at *19 (M.D. La. July 31, 2012) (applying the one-year prescription periods set out in
La. Civ. Code art. 2315.1 and 2315.2 to plaintiffs’ wrongful death and survival claims, which
plaintiffs asserted together with federal civil rights claims under 42 U.S.C. § 1988 and 42 U.S.C.
§ 1983).
30
   Hensgens v. Deere & Co., 869 F.2d 879, 880 (5th Cir. 1989); see also In re Frank, 828 F.
Supp. 2d 835 (E.D. La. 2011) (“As a threshold matter, the Court recognizes that Louisiana law
controls … a federal court sitting in diversity will apply state prescription periods as substantive
law.”) (citations and internal quotations omitted).
31
   McGee v. Arkel Int’l, LLC, 671 F.3d 539, 542 (5th Cir. 2012) (citing La. Civ. Code arts.
2315.1(A), 2315.1(B)).
32
   Watkins v. Exxon Mobil Corp., 2013-1545. P.12 (La. 05/07/14), 145 So. 3d 237, 244 (citing
La. Civ. Code art. 2315.1(C); see also Coleman v. OFS, Inc., 771 F.3d 815, 818(5th Cir. 2014)
                                                  7
       Case 3:18-cv-00772-SDD-EWD                Document 190        02/27/20 Page 8 of 13



periods for wrongful death and survival claims are both subject to interruption or suspension.33

        Pursuant to Louisiana Civil Code article 2324(C), “[i]nterruption of prescription against

one joint tortfeasors is effective against all joint tortfeasors.”34 A suit that is timely filed against

one joint tortfeasor interrupts prescription as to all other joint tortfeasors.35 Louisiana Civil Code

article 2324(C) clearly applies to interrupt the prescription periods applicable to Plaintiffs’

wrongful death and survival action claims against Defendant Babineaux.

        B.      Defendant Babineaux Is a Joint Tortfeasor With the Other Defendants in
                This Action

        “Under Louisiana law, joint and several liability may be imposed on ‘persons whose

separate wrongful actions, not done in concert, contribute in unknown proportions … to cause

indivisible injury.’”36 Similarly, “[u]nder Civil Code articles 2103 and 2324, and settled case

law, joint tort-feasors are deemed solidary obligors, even though their concurrent negligence




(“In Watkins v. Excon Mobil Corp., the Supreme Court of Louisiana clearly held that the time
period in Article 2315.1 is prescriptive and not preemptive.”).
33
   See Lennie v. Exxon Mobil Corp., 17-204 (La. App. 5 Cir. 06/27/18), 251 So. 3d 637, 649 n.9
(“In Watkins, the Supreme Court determined, under a plain language analysis of the statute, that
the one-year period [for survival claims] is prescriptive rather than preemptive, and thus subject
to interruption or suspension.”); Evans v. CanadianOxy Offshore Prod. Co., 98-835 (La. App. 3
Cir. 12/09/98), 730 So. 2d 466, 470 (“The one-year period for bringing a wrongful death action
is prescriptive. It can be interrupted or suspended.”) (citation omitted).
34
   La. Civ. Code art. 2324(c).
35
   See Shepard ex rel. James v. Coleman, 15-922, p. 11-12 (La. App. 3 Cir. 04/06/16), 189 So. 3d
552, 561 (“Thus, we find [La. Civ. Code art. 2324(C)] controls in the instant matter and conclude
that the timely filed suit against State Farm acted to interrupt prescription as to all defendants …
since they are joint tortfeasors.”); McKenzie v. Imperial Fire & Cas. Ins. Co., 12-1648, p. 9 (La.
App. 1 Cir. 07/30/13), 122 So. 3d 42, 49 (finding that “interruption of prescription was effective
against all joint tortfeasors,” and “this interruption continues as long as the suit is pending.”),
writ denied, 129 So. 3d 534 (La. 2013); Smith v. Fred’s Stores of Tenn., Inc., No. 07-1496, 2007
U.S. Dist. LEXIS 81492, at *5-6 (E.D. La. Nov. 2, 2007) (“Thus it is well established under
Louisiana law that if prescription is interrupted for one joint tortfeasor/solidary obligor it is
interrupted for all joint tortfeasors/solidary obligor[s].”).
36
   Ford v. Murphy Oil U.S.A., Inc., 750 F. Supp. 766, 772 (5th Cir. 1990) (quoting Thompson v.
Johns-Manville Sales Corp., 714 F.2d 581, 582 (5th Cir. 1983)).
                                                    8
       Case 3:18-cv-00772-SDD-EWD               Document 190        02/27/20 Page 9 of 13



results from different acts or breaches of different obligations.”37

       The allegations in the First Amended Complaint clearly treat all of the Defendants –

including Defendant Babineaux – as joint tortfeasors, and Plaintiffs seek a judgment against the

Defendants “jointly and severally.”38 Indeed, the indivisible injuries at issue – Max’s hazing,

suffering, and death – were the result of various acts or failures to act by all of the Individual

Defendants (and others, including LSU), as detailed in the First Amended Complaint.39

       Thus, because the allegations treat the newly-added Individual Defendants and originally

named Defendants as joint tortfeasors, Plaintiffs’ timely filed original Complaint against the

original Defendants interrupted prescription of Plaintiffs’ wrongful death and survival claims

against the newly-added Individual Defendants – including Defendant Babineaux.40 It is

therefore immaterial that Plaintiffs’ claims do not relate back to the filing of the original



37
   Duplechain v. Clausing Machine Tools, 420 So.2d 720, 722 (La. App. 4th Cir. 1982) (citations
omitted).
38
   First Amend. Compl., p. 66 (Prayer for Relief).
39
   See, e.g., id. ¶¶ 56-97, 244-246, 249. Instructively, the Third Circuit Court of Appeal of
Louisiana recently held that executive officers of local chapters of national fraternities – like
Defendant Babineaux – have a duty to prevent and not engage in the hazing of pledges where –
like Defendant Babineaux – they voluntarily assume the responsibilities of executive officers and
agree to abide by the chapters’ and fraternities’ rules against hazing and related misconduct. See
Nizamutdinova v. Kappa Sigma Fraternity, 18-886, p.11 (La. App. 3 Cir. 10/02/19), 2019 La.
App. LEXIS 1764, at *16-17, writ application denied, 2019-01774 (La. 01/14/20), 2020 La.
LEXIS 87.
40
   See Authement v. Wilkinson, No. 1:16-CV-00151, 2017 U.S. Dist. LEXIS 130030, at *13
(W.D. La. July 11, 2017) (finding that because “the allegations treat Defendants as joint
tortfeasors,” a plaintiff’s claim against a defendant named for the first time in an amended
complaint filed after the expiration of the prescription period was not prescribed because the
“timely filing of [the plaintiff’s] original complaint against [the other defendants] interrupts
prescription of [the plaintiff’s] claims” against the newly named defendant) report and
recommendation adopted, No. 1:16-CV-00151, 2017 U.S. Dist. LEXIS 129527 (W.D. La. Aug.
14, 2017); Matthews v. Tangipahoa Par. Police Jury, No. 16-2938, 2019 U.S. LEXIS 37562, at
*16 (E.D. La. March 8, 2019) (“Thus, when Plaintiff filed his Original Complaint on April 7,
2016 suing certain named defendants, he interrupted prescription as to the remaining unnamed
joint tortfeasors.”); Hultgren v. Construction South, No. 99-3459, 2000 U.S. Dist. LEXIS 7908,
at *2-3 (E.D. La. June 1, 2000).
                                                  9
      Case 3:18-cv-00772-SDD-EWD              Document 190        02/27/20 Page 10 of 13



Complaint under Rule 15(c)(1)(C),41 because Plaintiffs do not need to rely upon Rule 15(c)(1)(C)

for their claims against Defendant Babineaux to be timely.42

       C.      Plaintiffs’ Claims Against Defendant Babineaux Relate Back to the Original
               Complaint Pursuant to Fed. R. Civ. P. 15(c)(1)(A)

       Further, even if relation back under Rule 15(c) was the proper standard, Plaintiffs have

met it here. Under Rule 15(c)(1)(A), “[a]n amendment to a pleading relates back to the date of

the original pleading when … (A) the law that provides the applicable statute of limitations

allows relation back.43” The applicable Louisiana law – Louisiana Civil Code article 2324(C) –

allows relation back under these circumstances.44 This means, in turn, that Plaintiffs’ claims

against Defendant Babineaux relate back to Plaintiffs’ original Complaint pursuant to Rule


41
   See Babineaux Mem. (Rec. Doc. 186-1) at 4-6.
42
   See Sanchez v. Tangipahoa Parish Sheriff’s Office, No. 08-1227, 2010 U.S. Dist. LEXIS
504493, at *6-7 (E.D. La. April 22, 2010) (holding that the plaintiffs did “not need to rely upon
relation back under Rule 15(c) for their claims” against police officers the plaintiffs proposed to
add as defendants through a first amended complaint because “the plaintiffs’ timely filing their
complaint” against other joint tortfeasors “interrupted prescription of plaintiffs’ claims” against
the officers); see also Furr v. City of Baker, No. 15-426, 2017 U.S. Dist. LEXIS 129667, at *36-
37 (M.D. La. Aug. 15, 2017) (“It is of no significance that Plaintiff’s amendment substituting the
John Does for named defendants does not relate back under Rule 15(c), because under arts. 1799
and 3503, it does not need to relate back, as the timely filing of suit against the City interrupted
prescription and Plaintiff was free to name additional defendants that are solidarily liable with
the City, even in the absence of John Doe placeholders.”). Indeed, this Court made clear in
Pendarvis v. American Bankers Insurance Company of Florida, a case Defendant Babineaux
purports to rely on, that “[a]ppellate courts have held that state laws determine the timeliness of
state law claims and related issues such as which events commence an action or toll the statute
of limitations.” Pendarvis v. Am. Bankers Ins. Co., No. 06-772, 2008 U.S. Dist. LEXIS 123439,
at *7 (M.D. La. Jan. 24, 2008) (emphasis added) (citing Hensgens v. Deere & Company, 869
F.2d 879 (5th Cir. 1989)).
43
   Fed. R. Civ. P. 15(c)(1)(A); see also Fed. R. Civ. P. 15 Advisory Committee Notes, 1991
Amendment (“Paragraph (c)(1). This provision is new. It is intended to make it clear that the
rule does not apply to preclude any relation back that may be permitted under the applicable
limitations law. Generally, the applicable limitations law will be state law.”).
44
   See Boquet v. SWDI, LLC, 07-0738, p. 6 (La. App. 1 Cir. 06/06/08), 992 So. 2d 1059, 1063
(“Louisiana Civil Code article 2324 provides that interruption of prescription against one joint
tortfeasor is effective against all joint tortfeasors. Thus, the addition of additional defendants in
a suit will relate back to the date of the original if the defendants are joint tortfeasors.”)
(emphasis added).
                                                 10
      Case 3:18-cv-00772-SDD-EWD             Document 190        02/27/20 Page 11 of 13



15(c)(1)(A), a subsection of Rule 15(c) that Defendant Babineaux (like Defendants Clark and

Comeaux before him) overlooks.45

                                         CONCLUSION

       Ultimately, Defendant Babineaux’s sole argument for dismissal – that Plaintiffs’ claims

against him do not relate back under Rule 15(c)(1)(C) – is inapposite, and the single case he

relies upon to support that argument is factually and legally distinguishable. Winzer v. Kaufman

was a § 1983 action arising from the shooting of a young man in Texas by law enforcement

officers responding to a 911 call.46 Because the shooting occurred in Texas, the Fifth Circuit

Court of Appeals applied Texas’ two-year limitations period – not Louisiana’s prescription

period – in assessing whether claims against two police officers added after the expiration of the

limitations period were time barred.47

       The Winzer court’s holding that those claims did not relate back under Rule 15(c)

therefore has no bearing on the operative question at issue here – whether Plaintiffs’ claims

against Defendant Babineaux are timely because the original Complaint interrupted the

prescription periods for those claims. Louisiana law, on the other hand, clearly and

unequivocally resolves that operative question in Plaintiffs’ favor. To the extent the Court elects

not to strike Defendant Babineaux’s Motion to Dismiss in its entirety, Defendant Babineaux’s

Motion to Dismiss should be denied.




45
   See, e.g., Maronge v. Hunt Petro. Co., No. 08-4959, 2009 U.S. Dist. LEXIS 141358, at *5-6
(E.D. La. April 29, 2009) (agreeing with plaintiff’s contention “that prescription was interrupted
as to [a new defendant] when he filed this lawsuit, and that his amendment relates back to that
date under Rule 15(c)(1)(A), because [the new defendant] is solidarily liable with the existing
defendants under substantive Louisiana law”).
46
   Winzer v. Kaufman, 916 F.3d 464, 467 (5th Cir. 2019)
47
   Id. at 470.
                                                11
     Case 3:18-cv-00772-SDD-EWD   Document 190      02/27/20 Page 12 of 13



Dated: February 27, 2020          Respectfully submitted,

                                  /s/ Jonathon N. Fazzola
                                  THE FIERBERG NATIONAL LAW GROUP
                                  Douglas E. Fierberg* – Lead Attorney
                                  Jonathon N. Fazzola*
                                  Lisa N. Cloutier*
                                  161 East Front Street, Suite 200
                                  Traverse City, MI 49684
                                  Telephone: (231) 933-0180
                                  Facsimile: (231) 252-8100
                                  Email: dfierberg@tfnlgroup.com
                                  Email: jfazzola@tfnlgroup.com
                                  Email: lcloutier@tfnlgroup.com
                                  *Admitted Pro Hac Vice

                                  /s/ J. Lane Ewing, Jr.
                                  CAZAYOUX EWING LAW FIRM
                                  Donald J. Cazayoux, Jr. (LBN 20742)
                                  J. Lane Ewing, Jr. (LBN 29854)
                                  257 Maximilian Street
                                  Baton Rouge, LA 70802
                                  Telephone: (225) 650-7400
                                  Facsimile: (225) 650-7401
                                  Email: don@cazayouxewing.com
                                  Email: lane@cazayouxewing.com

                                  Attorneys for Plaintiffs Stephen M. Gruver and Rae
                                  Ann Gruver, individually and on behalf of Maxwell
                                  R. Gruver, deceased




                                    12
      Case 3:18-cv-00772-SDD-EWD             Document 190        02/27/20 Page 13 of 13



                                CERTIFICATE OF SERVICE

       I hereby certify that on this date a true and correct copy of the foregoing was filed

electronically with the Clerk of Court using the CM/ECF system. Service of this filing will be

made on all ECF-registered counsel by operation of the court’s electronic filing system. Parties

may access this filing through the court’s system.


Dated: February 27, 2020                             CAZAYOUX EWING LAW FIRM

                                                     /s/ J. Lane Ewing, Jr.
                                                     Donald J. Cazayoux, Jr. (LBN 20742)
                                                     J. Lane Ewing, Jr. (LBN 29854)
                                                     257 Maximilian Street
                                                     Baton Rouge, LA 70802
                                                     Telephone: (225) 650-7400
                                                     Facsimile: (225) 650-7401
                                                     Email: don@cazayouxewing.com
                                                     Email: lane@cazayouxewing.com

                                                     Attorneys for Plaintiffs Stephen M. Gruver
                                                     and Rae Ann Gruver, individually and on
                                                     behalf of Maxwell R. Gruver, deceased
